390 F.2d 876
Arthur MITCHELL, Appellant,v.UNITED STATES of America, Appellee.
No. 24962.
United States Court of Appeals Fifth Circuit.
March 6, 1968.

Arthur Mitchell pro se.
F. D. Hand, Jr., Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before BROWN, Chief Judge, and JONES and CLAYTON, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of a motion to vacate1 a federal criminal conviction and judgment for interstate transportation of a stolen motor vehicle in violation of 18 U.S.C.A. 2312.


2
Appellant's sole contention is that his plea of guilty to this offense was induced by promises of two federal agents and of trial counsel.  The district court held an evidentiary hearing at which the agents and counsel as well as appellant, testified, made exhaustive findings of fact and conclusions of law and denied relief.  The Court has reviewed both this record and transcript of the original proceedings at which appellant pleaded guilty and holds that the district court had ample basis for its conclusions and the denial of relief.  Rule 52(a), Federal Rules of Civil Procedure; Davis v. United States, 5 Cir. 1967, 386 F.2d 837; Snipe v. United States, 9 Cir. 1965, 343 F.2d 25, certiorari denied 382 U.S. 960, 86 S. Ct. 440, 15 L. Ed. 2d 363; Benton v. United States, 9 Cir. 1965, 352 F.2d 59.


3
Affirmed.



1
 28 U.S.C. 2255